t c no united_states tax_court john w and faythe a miller petitioners v commissioner of internal revenue respondent docket no filed date ps claimed dependency_exemptions on their joint federal_income_tax return without furnishing ssn’s for their children as required under sec_151 i r c ps seek relief from the ssn requirement because of their religious beliefs in opposition to using ssn’s held the ssn requirement is the least restrictive means of achieving the government’s compelling interests in implementing the federal tax system in a uniform mandatory way and in detecting fraud in regard to dependency_exemptions accordingly neither the free exercise clause of the first amendment to the constitution nor the religious freedom restoration act of publaw_103_141 107_stat_1488 provides a basis for excepting ps from the ssn requirement john w and faythe a miller pro_se blizabeth a owen for respondent opinion laro judge this case is before the court fully stipulated see rule petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in federal_income_tax for the issue in this case is whether requiring petitioners to provide social_security numbers ssn’s for their dependent_children as a condition to allowing their dependency deductions violates petitioners’ right to free exercise of religion we hold that it does not unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in sugar land texas when the petition was filed petitioners are the natural parents of two children whom they claimed as dependents on their federal_income_tax return at the end of petitioners’ children were and years old rather than provide ssn’s for their children on their return petitioners attached a notarized affidavit declaring their religious objection to the use of identifying numbers for their children petitioners believe that ssn’s are universal numerical identifiers to be equated with the mark of the beast warned against in the bible at revelation petitioners both have ssn’s and used them on their tax_return but wish to avoid obtaining ssn’s for their children petitioners’ religious objections extend only to universal identifiers and not to numbers issued for a discrete purpose accordingly petitioners have offered to obtain individual taxpayer identification numbers itin’s for their children and provide the itin’s on their return respondent however refuses to issue itin’s to petitioners’ children because respondent takes the position that treasury regulations permit issuance of itin’s only to those who are ineligible to receive ssn’s except for the requirement that petitioners include their children’s ssn’s on their return petitioners have met all the statutory requirements for claiming dependency_exemptions in respondent concedes that petitioners have a sincerely held religious belief which opposes the use of ssn’s for their minor children but respondent denies that he is required to accommodate that belief in administering the dependency_exemption - discussion i the ssn requirement under sec_151 taxpayers are entitled to claim an exemption for each dependent_child however sec_151 provides no exemption shall be allowed under this section with respect to any individual unless the tin of such individual is included on the return claiming the exemption ' thus without providing tin’s petitioners cannot properly claim any sec_151 exemptions for their children sec_7701 defines the term tin for purposes of the internal_revenue_code to mean the identifying number assigned to a person under sec_6109 sec_6109 d specifies that the ssn issued to an individual is the identifying number of the individual except as otherwise specified under applicable regulations the regulations provide that an individual required to furnish a tin must use an ssn unless the individual is not eligible to obtain an ssn see sec_301 a a and b proced admin regs the regulations further specify that any individual who is duly assigned a social_security_number or who is entitled to a social_security ‘ sec_151 was added to the code by the small_business job protection act of sbuja publaw_104_188 sec a 110_stat_1755 and is generally effective for returns due after date however for dependents claimed for the taxable_year the act requires tin’s for any children born on or before date see sbja sec d 100_stat_1853 - - number will not be issued an irs individual_taxpayer_identification_number sec_301_6109-1 proced admin regs ssn’s are issued by the social_security administration of the u s department of health and human services the ssa upon application by a citizen qualified alien or by a parent on behalf of a qualified child see generally c f_r sec_422 to the issuance of an ssn entails several consequences including i the creation of a record at the ssa of that person’s earnings for purposes of determining the old-age and other_benefits to which the person may be entitled and establishing a unique numerical identifier for the individual for use by a variety of governmental and private entities ’ when the ssn was first chosen as the identification sec_301_6109-1 proced admin regs was added to the regulations by t d 1996_1_cb_314 and is effective for any return statement or other document required to be filed after date previously respondent had issued itin’s to taxpayers who claimed religious objections to the use of ssn’s see wolfrum v commissioner tcmemo_1991_370 affd 972_f2d_350 6th cir 5in addition_to_tax administration ssn’s are used by federal and state governments to administer public assistance programs veteran’s benefits driver’s licences motor_vehicle registrations federal student grants and loans child_support_obligations the selective service system blood donations and jury selection ssn’s are also commonly used in the private sector by credit bureaus banks schools and medical recordkeepers see komuves we’ve got your number an overview of legislation and decisions to control the use of social_security numbers as personal identifiers j marshall j continued -- - number for tax purposes the rationale for the choice was that most people already had an ssn and thus the use of that pre- existing number would relieve taxpayers of an additional burden see h rept 87th cong lst sess s rept 87th cong lst sess 1961_2_cb_475 il the religious freedom restoration act of petitioners assert that requiring them to furnish ssn’s for their children as a condition to obtaining the dependency_exemptions is an unconstitutional intrusion on the free exercise of their religion the first amendment to the constitution provides in relevant part that congress shall make no law respecting an establishment of religion or prohibiting the free exercise thereof emphasis added in 476_us_693 the supreme court considered whether a federal statute requiring applicants for federal welfare assistance to obtain and furnish ssn’s for their children was constitutional as applied to two native american applicants who held a religious belief that the use of the number would harm their daughter’s spirit part iii of the opinion of chief justice burger joined by two other justices rejected the strict scrutiny test applied by the trial_court concluding that there is no violation of the free exercise clause of the first continued computer info l spring amendment when the government demonstrates that a challenged requirement for government benefits neutral and uniform in its application is a reasonable means of promoting a legitimate public interest id pincite the four dissenting justices would have required the government to show that its refusal to accommodate the appellants’ religious objection to the use of ssn’s served a compelling state interest ’ in 494_us_872 the supreme court reviewed a claim that the free exercise clause permitted the ingestion of a prohibited drug peyote in the context of the worship of the native american church in so doing the court held that a neutral generally applicable law need not be justified by a compelling governmental interest even if the law has the incidental effect of burdening a particular religious practice id pincite n in response to smith congress enacted the religious freedom restoration act of rfra publaw_103_141 107_stat_1488 u s c secs 2000bb to 2000bb-4 a person whose religious exercise is burdened in violation of the ‘justice white wrote separately from the other three dissenters stating simply that he believed 450_us_707 and 374_us_398 to be controlling in 521_us_507 the supreme court held that rfra was unconstitutional as applied to state and local laws we assume without holding that the rfra is constitutional as applied to the federal government --- - rfra may assert that violation as a claim or defense ina judicial proceeding and obtain appropriate relief against a government rfra u s c sec 2000bb-1 c a claimant under the rfra must show that the government substantially burdened his or her free exercise of religion rfra u s c sec 2000bb-1 a upon such a showing the government must demonstrate that the application of the burden to the person is in furtherance of a compelling governmental interest and is the least restrictive means of furthering that compelling interest rfra u s c sec 2000bb-1 b the government’s burden is both of production and persuasion rfra u s c sec 2000bb-2 iii substantial burden petitioners seek dependency_exemptions which over a number of years may be worth several thousands of dollars to them in order to secure this benefit which is available to similarly situated parents petitioners must obtain and use ssn’s for their children respondent concedes this would violate a central tenet of petitioners’ religion thus petitioners’ argument that the ssn requirement imposes a cognizable burden on their freedom of religion may find some support under first amendment case law see 450_us_707 where the state conditions receipt of an important benefit upon conduct proscribed by a religious faith a burden upon religion exists but see patterson v commissioner tcmemo_1989_ affd without published opinion 896_f2d_544 2d cir 1mposing higher tax_rates on taxpayer who could not divorce or legally separate because of his religious beliefs was not an unconstitutional burden on his free exercise rights in re turner bankr bankr n d cal requiring use of ssn on bankruptcy forms does not impose a substantial burden under the rfra on form preparer with religious objections to use of the number nevertheless we do not find it necessary to determine whether petitioners’ free exercise of religion is substantially burdened by the ssn reguirement because as discussed below respondent has satisfied the compelling interest test iv compelling government interest test under the rfra the government may impose a substantial burden on the free exercise of religion if it demonstrates that the application of the burden is the least restrictive means of achieving a compelling governmental interest see rfra u s c sec 2000bb-1 b 110_tc_137 affd 170_f3d_173 3d cir we find that the government has a compelling interest in effectively tracking claimed dependency_exemptions through cross-matching of the ssn’s respondent can easily identify whether an ssn has been claimed on another return for the year -- - thereby detecting erroneous or fraudulent claims for example ssn’s make it easier for the irs to determine whether divorced parents are both trying to claim their children as dependents congress acknowledged this benefit in when it eliminated an exception to the tin requirement for dependents below a certain age the requirement that tin’s be provided with respect to each dependent claimed on a tax_return has significantly reduced the improper claiming of dependents requiring that tin’s be supplied regardless of the age of the dependent will further reduce the improper claiming of dependents h rept pincite discussing sec_742 of the uruguay round agreements act publaw_103_465 108_stat_4809 the use of ssn’s also helps ensure that there is indeed a person in existence to support the claimed exemption see u s general accounting office tax_administration irs could do more to verify taxpayer identities pub no gao ggd date describing the difficulty in tracking individuals without correct tin’s in the irs computer system enforcing the ssn requirement also supports the government’s compelling interest in implementing the federal tax system in a uniform mandatory way see 490_us_680 455_us_252 adams v commissioner supra this interest extends both to the imposition of taxes and to the administration of the tax system see steckler v united_states aftr 2d pincite2 ustc par big_number at big_number e d la requirement under sec_3401 that taxpayer’s ssn be disclosed when redeeming treasury bonds was the least restrictive means of meeting the government’s compelling interests in collecting taxes fairly in administering its tax system properly and in making sure all citizens participate in that system on equal terms petitioners argue that enforcing the ssn requirement against them is not the least restrictive means of achieving these government interests because the irs waives the ssn requirement for taxpayers who qualify for exemption from social_security_taxes under sec_1402 this practice was acknowledged in the legislative_history accompanying the enactment of the tin requirement of former sec_6109 in the tax_reform_act_of_1986 publaw_99_514 stat the conferees note that certain taxpayers because of their religious beliefs are exempted from social_security self- employment_taxes sec_1402 the conferees intend that these taxpayers and their dependents who currently acquire their tin’s from the irs continue to be permitted to ‘former sec_6109 required a taxpayer who claimed the deduction for the dependency_exemption under sec_151 to provide the dependent's tin sec_15l e requires the same information as did former sec_6109 but changes the enforcement mechanism for the tin requirement from an information reporting penalty to a disallowance of the deduction do so ’ h conf rept vol ii at ii-790 1986_3_cb_1 we do not find that this irs practice establishes that accommodation is feasible in this case taxpayers who are exempted from social_security employment_taxes under sec_1402 include only those who are members of an established religious sect opposed to public or private insurance and who have waived social_security_benefits see wolfrum v commissioner tcmemo_1991_370 the creation of a general religious exemption to the dependent tin requirement would have a far greater impact on respondent’s administration of the dependency_exemption and would increase the risk of fraudulent claims being made ’ we cannot say that the balance struck by respondent in excusing only those who are statutorily exempted from participation in the social_security system is constitutionally impermissible ‘though the legislative_history refers to an irs practice of issuing itin’s to the dependents of taxpayers exempted under sec_1402 respondent acknowledged on brief that the irs’ longstanding practice has been to excuse these taxpayers from the tin requirement entirely see also chief_counsel_advice date ‘petitioners acknowledge that they are not eligible to claim exemption under sec_1402 in alone there were more than million instances where tin’s required to claim dependency_exemptions and the rarned income and child care tax_credits were either missing or did not match irs or ssa records for the name used see i r s news_release ir-98-25 date we also reject petitioners’ suggestion that respondent could accommodate petitioners’ religious beliefs by issuing itin’s to petitioners’ children we find that issuing itin’s would be a less effective means of detecting fraud than requiring ssn’s for one issuing an itin to an individual who is otherwise eligible to receive an ssn creates the risk that the individual will thereafter obtain an ssn the individual will then have two tin’s each intended by the system to be a unique identifier in such case cross-matching of the individual’s tin’s would not reveal the existence of a duplicate claim we have considered all of the other arguments made by petitioners and to the extent we have not addressed them find them to be without merit in accordance with these findings we hold that petitioners are not exempt from furnishing ssn’s for their children in claiming them as dependents decision will be entered for respondent
